1

2

3

4

5

6

7                        UNITED STATES DISTRICT COURT

8                       EASTERN DISTRICT OF CALIFORNIA

9                                ----oo0oo----

10

11   UNITED STATES OF AMERICA,             No. 2:11-CR-262 WBS
12                 Plaintiff,

13       v.                                ORDER
14   LAVERNE FIELDS,

15                 Defendant.

16

17                               ----oo0oo----

18             On April 1, 2019, defendant Laverne Fields filed a

19   Motion to Terminate Supervised Release pursuant to 18 U.S.C. §

20   3583(e)(1).   (Docket No. 142.)   The government’s opposition was

21   filed on June 18, 2019.    (Docket No. 145.)   Defendant may file a

22   reply no later than twenty-one (21) days from the date of filing

23   of this order.    The court will then take the motion under

24   submission and will inform the parties if oral argument or

25   further proceedings are necessary.

26             IT IS SO ORDERED.

27   Dated:   June 18, 2019

28
                                       1
